      Case 4:20-cv-02602-HSG Document 11 Filed 08/24/20 Page 1 of 2




 1    CAIRNCROSS & HEMPELMANN                         THOMAS MELONE (pro hac vice)
      JOHN RIZZARDI (pro hac vice)                    ALLCO RENEWABLE ENERGY LIMITED
      CHRISTOPHER L. YOUNG (pro hac vice)             1740 Broadway, 15th Floor
 2    524 Second Avenue, Suite 500
      Seattle, WA 98104-2323                          New York, NY 10019
 3    Telephone: (206) 254-4444                       Telephone: (212) 681-1120
      Facsimile: (206) 587-2308                       Facsimile: (801) 858-8818
 4    JRizzardi@cairncross.com                        Thomas.Melone@AllcoUS.com
      CYoung@cairncross.com
 5
      HOGE FENTON
 6
      SBLEND A. SBLENDORIO (109903)
      4309 Hacienda Drive, Suite 350
 7
      Pleasanton, CA 94588
      Telephone: (925) 224-7780
 8
      Sblend.Sblendorio@hogefenton.com
 9
      Attorneys for Appellants
10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11

12     WINDING CREEK SOLAR LLC,
       FOOTHILL SOLAR LLC, HOLLISTER
13     SOLAR LLC, KETTLEMAN SOLAR LLC,                Case No. 20-cv-02602-HSG
       VINTNER SOLAR LLC, BEAR CREEK
14     SOLAR LLC, and ALLCO RENEWABLE                 Bankr. Adv. Pro. No. 19-03049 (DM)
       ENERGY LIMITED,
15                                                    Lead Bankr. Case No. 19-30088 (DM)
                           Appellants,
16                                                    ORDER GRANTING STIPULATED
       v.
                                                      MOTION TO EXTEND DEADLINE TO
17                                                    FILE APPELLANTS’ REPLY BRIEF
       PACIFIC GAS AND ELECTRIC
18     COMPANY,

19                         Appellee.

20

21                 The Court, having considered the Stipulated Motion to Extend Deadline to File

     Reply Brief (the “Motion”), now, therefore,
22
            IT IS HEREBY ORDERED THAT:
23
            1.     The Motion is granted.
24
            2.     Appellants shall file and serve their reply brief no later than September 4, 2020.
25

26
     Case 4:20-cv-02602-HSG Document 11 Filed 08/24/20 Page 2 of 2




 1       DATED this 24th
                    ____ day of August, 2020.

 2                                     __________________________________________
                                       HONORABLE HAYWOOD S. GILLIAM, JR.
 3

 4                                 ** END OF ORDER **

 5
         Presented by:              CAIRNCROSS & HEMPELMANN
 6

 7                                        By: /s/ Christopher L. Young
                                          JOHN RIZZARDI (pro hac vice)
 8                                        CHRISTOPHER L. YOUNG (pro hac vice)

 9                                        Attorneys for Appellants Winding Creek Solar
                                          LLC, Foothill Solar LLC, Hollister Solar LLC,
                                          Vintner Solar LLC, Bear Creek Solar LLC, and
10
                                          Allco Renewable Energy Limited
11
                                          WEIL GOTSHAL & MANGES LLP
12                                        KELLER & BENVENUTTI LLP

13
                                          By: /s/ Theodore E. Tsekerides              .
14                                        THEODORE E. TSEKERIDES

                                          Attorneys for Appellee
15
                                          Pacific Gas and Electric Company
16

17

18

19

20

21

22

23

24

25
                                          2
26
